           CASE 0:20-cv-02195-NEB-BRT Doc. 36 Filed 10/26/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Council on American-Islamic Relations-          Court File No.: 20-CV-02195(NEB/BRT)
 Minnesota and League of Women Voters
 of Minnesota,                                       DECLARATION OF ANTHONY
                                                            CAUDLE
                    Plaintiff,

 v.

 Atlas Aegis, LLC, Anthony Caudle, John
 Does #1-10,

                    Defendants.


STATE OF TENNESSEE                   )
                                     )ss
COUNTY OF RUTHERFORD                 )

         I, Anthony Caudle, state and declare:

             1. I am co-founder, officer and employee of Atlas Aegis, LLC.

             2. Attached as Exhibit A is a true and correct copy of the Assurance of

      Discontinuance agreement between Atlas Aegis and the Minnesota Attorney General

      filed in Ramsey County District Court, Court File No. 62-CV-20-5078, on October 23,

      2020 (the “Assurance”). As an employee and officer of Atlas Aegis, I am bound by the

      terms of the Assurance and will comply with it.

             3. Neither I, nor anyone else at Atlas Aegis, knows of any party that would fit

      the descriptions of the John Doe Defendants in the Complaint, except perhaps for the

      two parties named in paragraph 4 of the Assurance.




29565-0001 – 4851577v.1 -
           CASE 0:20-cv-02195-NEB-BRT Doc. 36 Filed 10/26/20 Page 2 of 2




        I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.



                                                  ATLAS AEGIS, LLC

Dated: October 26, 2020                            /s/ Anthony Caudle
                                                  Anthony Caudle




29565-0001 – 4851577v.1 -
